Exhibit 21 SUBSIDIARIES 1 OF VAIL RESORTS, INC. Name State of Incorporation Trade Names Arrabelle at Vail Square, LLC Colorado Avon Partners II Limited Liability Company Colorado Beaver Creek Associates, Inc. Colorado Beaver Creek Consultants, Inc. Colorado Beaver Creek Food Services, Inc. Colorado "Gunder’s" Breckenridge Resort Properties, Inc. Colorado Breckenridge Terrace, LLC Colorado Colter Bay Café Court, LLC Wyoming Colter Bay Convenience Store, LLC Wyoming Colter Bay Corporation Wyoming Colter Bay Marina, LLC Wyoming Crystal Peak Lodge of Breckenridge, Inc. Colorado Eagle Park Reservoir Company Colorado Forest Ridge Holdings, Inc. Colorado Gillett Broadcasting, Inc. Delaware Gore Creek Place, LLC Colorado Grand Canyon Lodge Company North Rim Colorado Grand Teton Lodge Company Wyoming Gros Ventre Utility Company Wyoming Heavenly Valley, Limited Partnership Nevada Hunkidori Land Company, LLC Colorado Jackson Hole Golf and Tennis Club, Inc. Wyoming Jackson Hole Golf and Tennis Club Snack Bar, LLC Wyoming Jackson Lake Lodge Corporation Wyoming Jenny Lake Lodge, Inc. Wyoming Jenny Lake Store, LLC Wyoming JHL&S LLC Wyoming Keystone Conference Services, Inc. Colorado Keystone Development Sales, Inc. Colorado Keystone Food and Beverage Company Colorado Keystone Resort Property Management Company Colorado Keystone/Intrawest, LLC Delaware Keystone/Intrawest Real Estate, LLC Colorado La Posada Beverage Service, LLC Delaware Larkspur Restaurant & Bar, LLC Colorado Lodge Properties, Inc. Colorado "The Lodge at Vail” Lodge Realty, Inc. Colorado Mountain Thunder, Inc. Colorado National Park Hospitality Company Colorado One Ski Hill Place, LLC Colorado Property Management Acquisition Corp., Inc. Tennessee RCR Vail, LLC Colorado Rockresorts Arrabelle, LLC Colorado Rockresorts Casa Madrona, LLC Delaware Rockresorts Cheeca, LLC Delaware Rockresorts Cordillera Lodge Company, LLC Colorado Rockresorts Eleven Biscayne, LLC Florida Rockresorts Equinox, Inc. Vermont Rockresorts Hotel Jerome, LLC Colorado Rockresorts International, LLC Delaware Rockresorts LaPosada, LLC Delaware Rockresorts Rosario, LLC Delaware Rockresorts (St. Lucia) Inc. St. Lucia Rockresorts Wyoming, LLC Wyoming Rockresorts, LLC Delaware Slifer Smith & Frampton/Vail Associates Real Estate, LLC Colorado Soho Development, LLC Colorado SSI Venture, LLC Colorado “Specialty Sports Venture LLC” and “Specialty Sports Network” SSV Holdings, Inc. Colorado Stampede Canteen, LLC Wyoming TCRM Company Colorado Tenderfoot Seasonal Housing, LLC Colorado Teton Hospitality Services, Inc. Wyoming Timber Trail, Inc. Colorado The Chalets at the Lodge at Vail, LLC Colorado The Vail Corporation Colorado "Vail Associates, Inc." and "Vail Resorts Management Company" The Village at Breckenridge Acquisition Corp., Inc. Tennessee VA Rancho Mirage I, Inc. Colorado VA Rancho Mirage II, Inc. Colorado VA Rancho Mirage Resort, L.P. Delaware Vail Associates Holdings, Ltd. Colorado Vail Associates Investments, Inc. Colorado Vail Associates Real Estate, Inc. Colorado Vail Food Services, Inc. Colorado "Vail Mountain Dining Company" Vail Holdings, Inc. Colorado Vail Hotel Management Company, LLC Colorado Vail Resorts Development Company Colorado Vail Resorts Lodging Company Delaware Vail RR, Inc. Colorado Vail Summit Resorts, Inc. Colorado "Breckenridge Ski Resort, Inc." and "Keystone Resort, Inc." and "Ralston Resorts, Inc." Vail Trademarks, Inc. Colorado Vail/Arrowhead, Inc. Colorado Vail/Beaver Creek Resort Properties, Inc. Colorado VAMHC, Inc. Colorado VR Heavenly I, Inc. Delaware VR Heavenly II, Inc. Delaware VR Holdings, Inc. Colorado Zion Lodge Company Colorado 1 Includes only those entities owned 50% or greater.
